DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “10” & “26” (Fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites “selection an identification element”, a limitation not recited in its base claim, claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrei Balasian et al., US 2019/00236844 A1, and further in view of Taylor Hoover et al., US 2020/0094992 A1.


Independent claim 1, Balasian discloses a method for configuring and displaying, in augmented or mixed or extended reality, the information relating to at least one equipment installed in a real site (Fig. 9, 19), the method comprising at least: 

providing a database comprising a plurality of documents that contain information relating to the equipment  (i.e. data structures including maintenance and schematic information – Para 98 – may be combined and linked when stored in a database – Para 97, 106 – and may be stored as sub-data structures – Para 99), in which each document or each selected part of a document contained in the database is associated with at least one corresponding electronic tag (i.e. the operational and maintenance data include a locational tag for each piece of equipment – Para 137) that contains an address which leads to the document or to the selected part of the document associated therewith; 

unequivocally identifying the equipment installed in the real site (i.e. identify specific equipment using tracking tags such as QR, RFID and barcode – Para 71); 

associating the equipment thus identified with at least one electronic tag associated with a document or with a selected part of a document (i.e. link the database of manual information with the 3D structures using a globally unique identifier (GUID) – Para 106; the operational and maintenance data include a locational tag for each piece of equipment – Para 137; the database includes maintenance and training data tables – Para 97; an application obtains location information from GUIDs to update the databases – Para 159; Fig. 12A); 

creating one or more first points of interest linked to at least one electronic tag, each first point of interest being configured to be superposed on a first document or on a first selected part of a corresponding document (i.e. link the database of manual information with the 3D structures using a globally unique identifier (GUID) – Para 106; the database includes maintenance and training data tables – Para 97; an application obtains location information from GUIDs to update the databases – Para 159; Fig. 12A;  the user may manually input training data – Para 157; Fig. 11); 

creating one or more second points of interest to be displayed in a manner superposed directly on the equipment installed in the real site (i.e. user inputs training data – Para 156; the additional data representing the second points, e.g. risk assessment/PDF document, for display – Para 182; Fig. 31B); and

associating a second point of interest with at least one first point of interest (i.e. selecting the hazard, e.g. text, notes or video, to display more information regarding the hazard – Para 180; data structures including maintenance and schematic information – Para 98 – may be combined and linked when stored in a database – Para 97, 106).  

 
Balasian fails to disclose constructing a database comprising a plurality of documents that contain information relating to the equipment, in which each document or each selected part of a document contained in the database is associated with at least one corresponding electronic tag that contains an address which leads to the document or to the selected part of the document associated therewith.

Hoover discloses constructing a database comprising a plurality of documents that contain information relating to the equipment (i.e. store technical manual data – Para 41), in which each document or each selected part of a document contained in the database is associated with at least one corresponding electronic tag that contains an address which leads to the document or to the selected part of the document associated therewith (i.e. document portions are associated with a tag that is used to generate reference links – Para 66-67).

It would have been obvious before the effective filing date of the claimed invention at the time invention was made to combine Hoover’s constructing a database comprising a plurality of documents that contain information relating to the equipment, in which each document or each selected part of a document contained in the database is associated with at least one corresponding electronic tag that contains an address which leads to the document or to the selected part of the document associated therewith with the method of Balasian because Hoover provides the benefit of user access, via reference links based on tags, to technical manual data in an augmented reality device that improves performing procedural maintenance of equipment without use of bulky printed material.



Claim 2, Balasian discloses a database including maintenance and training data tables (Para 97) and data structures including maintenance and schematic information (Para 98) may be combined and linked when stored in a database (Para 97, 106).

Balasian fails to disclose the method according to claim 1, further comprising associating at least one first point of interest with one or more additional first points of interest, each additional first point of interest being linked to and configured to be superposed on a second document different from the first document or on a second part of the first document different from the first part, which Hoover discloses (i.e. links to technical manual data instructions may be associated with additional links; selection of a first link opens another module for a linked task or module in the same or in a separate user interface – Para 69).  


It would have been obvious before the effective filing date of the claimed invention at the time invention was made to combine Hoover’s associating at least one first point of interest with one or more additional first points of interest, each additional first point of interest being linked to and configured to be superposed on a second document different from the first document or on a second part of the first document different from the first part because associating links enables use of links to reference related instructions, which improves performance of tasks.



Claim 3, Balasian discloses a database including maintenance and training data tables (Para 97) and data structures including maintenance and schematic information (Para 98) may be combined and linked when stored in a database (Para 97, 106).

Balasian fails to disclose the method according to claim 2, wherein associating at least one first point of interest with one or more additional first points of interest comprises automatically associating, by way of a first software module, each selected first point of interest with one or more additional first points of interest, which Hoover discloses (i.e. an assigned parser parses technical manual data to generate converted technical manual data – Para 60; the tracked technical manual data is managed to store edits and updates to the technical manuals – Para 53 – such as references to additional data – Para 69).  


Similar rationale as applied in the rejection of claim 2 applies herein.




Claim 4, Balasian discloses a database including maintenance and training data tables (Para 97) and data structures including maintenance and schematic information (Para 98) may be combined and linked when stored in a database (Para 97, 106).

Balasian fails to disclose the method according to claim 2, wherein associating at least one first point of interest with one or more additional first points of interest comprises:

generating a list of the created first points of interest; 
selecting, from the generated list, a first point of interest and manually associating therewith one or more additional first points of interest.  

Hoover discloses generating a list of the created first points of interest (i.e. store technical manual data – Para 41); 
selecting, from the generated list, a first point of interest and manually associating therewith one or more additional first points of interest (i.e. the user progresses through the manual via user commands – Para 28; user notes and/or updates are associated with the technical manual – Para 30, 41 – to update a particular step or task of the technical manual data – Para 48).  



Similar rationale as applied in the rejection of claim 2 applies herein.



Claim 5, Balasian discloses the method according to claim 1, wherein unequivocally identifying the equipment(i.e. identify specific equipment using tracking tags such as QR, RFID and barcode – Para 71).  



Claim 6, Balasian discloses the method according to claim 1, further comprising at least saving the results obtained at least at the end of the associating a second point of interest with at least one first point of interest (i.e. data structures including maintenance and schematic information – Para 98 – may be combined and linked when stored in a database – Para 97, 106 – and may be stored as sub-data structures – Para 99; updated data is stored – Para 147, 148).  



Claim 7, Balasian discloses the method according to claim 1, further comprising displaying, on a screen  of an electronic device used by an operator intervening on the real site where the equipment is installed, at least one first document  or a selected first part of a first document (i.e. link training manuals – Para 73, 100; Fig. 34; overlaying augmented data – Para 85 – which includes maintenance manuals for equipment – Para 136 – for display – Para 155);

manually selecting, on the screen, a first point of interest superposed on the first document or on the selected first part of the first document (i.e. selecting a displayed hazard – Para 180; the hazard may be text, notes or video – Para 181); 

by way of the electronic device, projecting, directly onto the equipment, at least one second point of interest that is linked unequivocally to the selected first point of interest (i.e. selecting the hazard, e.g. text, notes or video, to display more information regarding the hazard – Para 180).  



Claim 8, Balasian discloses the method according to claim 6, further comprising projecting, onto a surface of the real site, an augmented-reality three-dimensional image (i.e. link training manuals – Para 73, 100; Fig. 34; overlaying augmented data – Para 85 – which includes maintenance manuals for equipment – Para 136).  


Claim 9, Balasian discloses data structures including maintenance and schematic information (Para 98) may be combined and linked when stored in a database (Para 97, 106) and may be stored as sub-data structures (Para 99). 

Balsian fails to disclose the method according to claim 1, wherein constructing a database comprises at least: selecting, for each document or each selected part of a document, an identification element affixed to this document, which unequivocally identifies the corresponding document or the corresponding selected part of the document, which Hoover discloses (i.e. document portions are associated with a tag that is used to generate reference links – Para 66-67).


Similar rationale as applied in the rejection of claim 1 applies herein.


Claim 10, Balasian discloses data structures including maintenance and schematic information (Para 98) may be combined and linked when stored in a database (Para 97, 106) and may be stored as sub-data structures (Para 99). 



Balasian fails to disclose the method according to claim 8, wherein selecting an identification element for each document or each selected part of a document comprises automatically analysing each document or each selected part of a document by way of a deep-learning or machine- learning artificial intelligence software module, which Hoover discloses (i.e. analytic update of technical manual data is based on artificial intelligence methods – Para 42, 44; updates associated with the technical manual – Para 30, 41 – update a particular step or task of the technical manual data – Para 48, 73; document portions of the technical manual data are associated with a tag – Para 66-67).  

It would have been obvious before the effective filing date of the claimed invention at the time invention was made to combine Hoover’s selecting an identification element for each document or each selected part of a document comprises automatically analysing each document or each selected part of a document by way of a deep-learning or machine- learning artificial intelligence software module with the method of Balasian because use of artificial intelligence enables update of particular technical manual data and provides the advantage of predicting equipment performance and identifying remediation actions.
 


Claim 13, Balasian discloses the method according to claim 1, wherein associating the identified equipment with at least one electronic tag  comprises automatically associating the equipment  with one or more electronic tags by way of a software module installed in an electronic device (i.e. link the database of manual information with the 3D structures using a globally unique identifier (GUID) – Para 106; the database includes maintenance and training data tables – Para 97; an application obtains location information from GUIDs to update the databases – Para 159; Fig. 12A).  




Claim 14, Balasian discloses the method according to claim 1, wherein associating the identified equipment (i.e. the user may manually input training data – Para 157; Fig. 11).  



Claim 15, Balasian discloses the method according to claim 1, wherein the marker affixed to the equipment includes coordinates indicating the installation position of the equipment in the real site, the marker being an element selected from among the group comprising a QR code, an RFID tag and a barcode (i.e. identify specific equipment using tracking tags such as QR, RFID and barcode – Para 71).


Independent claim 16, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Independent claim 17, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrei Balasian et al., US 2019/00236844 A1 in view of Taylor Hoover et al., US 2020/0094992 A1 as applied to claim 1 above, and further in view of Luk Shors et al., US 2019/0377330 A1.


Claim 11, Balasian discloses detecting at least one marker affixed to the equipment (i.e. identify specific equipment using tracking tags such as QR, RFID and barcode – Para 71).

Balasian in view of Hoover fails to disclose detecting at least one marker affixed to the equipment comprises identifying at least one image by way of an optical image-recognition system.

Shors discloses the method according to claim 5, wherein detecting at least one marker affixed to the equipment comprises identifying at least one image by way of an optical image-recognition system (i.e. an AR device in an industrial application using OCR to recognize text of a tag- Fig. 1B; Para 16).  


It would have been obvious before the effective filing date of the claimed invention at the time invention was made to combine Shors known method of detecting at least one marker affixed to the equipment comprises identifying at least one image by way of an optical image-recognition system with the method of Balasian in view of Hoover because textual recognition of a tag is performed by a variety of means including optical character recognition and QR code.  Thus, the combination yields predictable results.




Claim 12, Balasian discloses detecting at least one marker affixed to the equipment (i.e. identify specific equipment using tracking tags such as QR, RFID and barcode – Para 71).

Balasian in view of Hoover fails to disclose wherein detecting at least one marker affixed to the equipment comprises identifying at least one text inscription using an optical character-recognition system.

Shors discloses the method according to claim 5, wherein detecting at least one marker affixed to the equipment comprises identifying at least one text inscription using an optical character-recognition system (i.e. an AR device in an industrial application using OCR to recognize text of a tag- Fig. 1B; Para 16).  

Similar rationale as applied in the rejection of claim 11 applies herein.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANTE E HARRISON/Primary Examiner, Art Unit 2619